  Case 2:19-cv-06371-GW-AGR Document 32 Filed 10/10/19 Page 1 of 1 Page ID #:439


                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                           CIVIL MINUTES - GENERAL
 Case No.          CV 19-6371-GW-AGRx                                            Date      October 10, 2019
 Title             Julia G. Durward v. One Technologies LLC, et al.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                          Terri A. Hourigan
                 Deputy Clerk                        Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                       Ju-In Daniel Jung                                      Ari N. Rothman
 PROCEEDINGS:                TELEPHONIC CONFERENCE


Court and counsel confer. The Court will allow Plaintiff to request specific discovery by October 18,
2019. Counsel will meet and attempt to resolve discovery issues. If not resolved, Plaintiff will file her
discovery motion by October 18, 2019. A status conference is set for November 7, 2019 at 8:30 a.m.




                                                                                                   :     03
                                                               Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
